DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This Office Action is in response to Applicant’s response filed on May 02, 2022.  Claims 1, 5, 7, 12, 15, and 20 have been amended.  Claims 1-20 are pending.  The amendment has been entered.

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on July 26, 2022 linking the current application with its parent application Serial number 15937242, filed 03/27/2018, now U.S. Patent #10747828.

A Terminal Disclaimer filed on July 26, 2022 has been approved and entered.  

Priority 
Application 16/992,696, filed 08/13/2020 is a continuation of 15/937,242, filed 03/27/2018, now U.S. Patent #10747828.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone interview with James Xie, (Reg. No 70,329), on July 26, 2022.

In the claims

1.	(Currently Amended) A system for facilitating single-page application server-side rendering, the system comprising:

a server system comprising one or more processors a memory storing program instructions that, when executed by the one or more processors, cause the server system to perform operations comprising:
in response to determining that a request from a crawler comprises a reference related to a single-page web application is a crawler request, causing a server-side renderer to generate a static page in connection with the request from the crawler by[[:]]
(i) obtaining, via the server-side renderer, web assets from one or more databases[[;]] and
(ii) generating, via the server-side renderer, the static page based on the web assets; 
providing, to the crawler, the static page as a first response to the request; and
in response to determining that a second request from a client device comprises a second reference related to the single-page web application is not a crawler request, providing the web assets to be received by the client device in lieu of causing the server-side renderer to generate a corresponding static page in connection with the second request from the client device, wherein the client device performs client-side rendering based on the web assets.

7. (Currently Amended) A method for facilitating single-page application server-side rendering, the method comprising:
in response to determining that a request from a crawler comprises a reference related to a single-page web application is a crawler request, causing a server-side renderer to generate a static page in connection with the request from the crawler by: [[;]]
		(i) obtaining, via the server-side renderer, web assets from one or more databases and
		(ii) generating, via the server-side renderer, the static page based on the web assets;
providing the static page as a response to the request; and
in response to determining that a second request from a client device comprises a second reference related to the single-page web application is not a crawler request, providing web assets to be received by the client device in lieu of causing the server-side renderer to generate a corresponding static page.


15.	(Currently Amended) A non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising:
in response to determining that a request from a crawler comprises a reference related to a single-page web application is a crawler request, causing a server-side renderer to generate a 
static page in connection with the request from the crawler by: [[;]]
	(i) obtaining, via the server-side renderer, web assets from one or more databases and 
	(ii) generating, via the server-side renderer, the static page based on the web assets;

reference related to the single-page web application is not a crawler request, providing web assets to be received by the client device in lieu of causing the server-side renderer to generate a corresponding static page.

Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 1, 7 and 15.
In particular, the closest cited prior art of record in combination fails to teach the claimed limitations.  Therefore, the 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn.  Thus, the specific elements and steps of claims 1-20 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164